Citation Nr: 0805586	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO. 01-05 400A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as residuals of exposure to asbestos.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from January 1954 to January 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, in pertinent part, denied service 
connection for chronic obstructive pulmonary disease (claimed 
as asbestosis).

In June 2002, the veteran testified during a hearing at the 
RO before a Veterans Law Judge; a transcript of the hearing 
is of record. 

In December 2003, the Board remanded to the RO the claim on 
appeal for further development. In a July 2004 decision, the 
Board denied the veteran's claim for service connection. The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court). In an August 2005 Joint 
Motion for Remand (Joint Motion), Counsel for the VA 
Secretary and Counsel for the veteran argued that the Court 
should vacate and remand the Board's July 2004 decision. In 
an Order dated in August 2005, the Court granted this motion, 
vacating the July 2004 Board decision and remanding the 
matter to the Board for further proceedings consistent with 
the Order.

In March 2006, the Board remanded the claim to the RO 
pursuant to the Joint Motion and in July 2007, the Board 
requested an opinion from a medical specialist regarding the 
veteran's claim.



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1954 to January 1956.

2.	On January 5, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007). Withdrawal may be made 
by the appellant or by his or her authorized representative. 
38 C.F.R. § 20.204 (2007). The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration. Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




		
VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


